Citation Nr: 0700961	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  95-33 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD) currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran served on active duty from January 1970 to 
September 1971.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In that rating decision, the RO continued a 30 percent rating 
for the veteran's service-connected PTSD.  The veteran's 
disagreement with that decision led to this appeal.  The 
Board included the PTSD increased rating issue in a remand 
dated in September 2003.  In a decision dated in 
February 2006, the Board decided multiple service connection 
claims and at that time again remanded the PTSD increased 
rating claim.  That issue is now before the Board for further 
appellate consideration.  


FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate his claim and 
obtained all relevant evidence designated by the veteran.  

2.  The psychiatric evidence shows that the veteran's PTSD 
has been productive of no more than definite or moderately 
large industrial impairment; his psychiatric symptomatology 
has not met or approximated considerable social and 
industrial impairment and, since November 6, 1996, his PTSD 
symptoms have not met or approximated the criteria indicative 
of occupational and social impairment with reduced 
reliability and productivity.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2006).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  These notice 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

In letter dated in February 2006, the VA Appeals Management 
Center (AMC) explained to the veteran that to establish 
entitlement to an increased evaluation for his service-
connected disability, the evidence must show that his 
service-connected disability had increased in severity.  The 
AMC explained that this evidence could be a statement from 
his doctor containing various information including clinical 
findings.  The AMC notified the veteran that he could also 
submit statements from other individuals who were able to 
describe from their personal knowledge and personal 
observations in what manner his disability had become worse.  
The AMC notified the veteran what evidence VA had obtained, 
what evidence it would obtain, and what evidence he should 
submit.  The AMC explained that VA was responsible for 
getting relevant records from any Federal agency and that on 
his behalf VA would make reasonable efforts to get other 
relevant records he identified and for which he supplied 
appropriate release authorizations.  The AMC stated that this 
was an opportunity for the veteran to tell VA about any 
evidence it may not have considered and requested that if he 
knew of no additional evidence to please let it know as soon 
as possible.  The AMC specifically requested that the veteran 
provide VA with any evidence or information he might have 
pertaining to his appeal.  

In view of the foregoing, the Board finds that the veteran 
was effectively informed to submit all relevant evidence in 
his possession and that he received notice of the evidence 
needed to substantiate his claim, the avenues by which he 
might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005); see also Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  

With respect to the Dingess requirements, VA provided the 
veteran with notice of what type of information and evidence 
was needed to substantiate his increased rating claim but did 
not provide notice of the type of evidence necessary to 
establish an effective date.  Despite the inadequate notice 
provided to the veteran on the latter element, the Board 
finds no prejudice to him in proceeding with the issuance of 
this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where Board addresses question not addressed by 
agency of original jurisdiction, Board must consider whether 
veteran has been prejudiced thereby).  In this case, as the 
preponderance of the evidence is against the increased rating 
claim, it renders moot any question as to effective date.  

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  

In this case, the decision from which the appeal arises, that 
is, the April 1997 rating decision predated the effective 
date of the VCAA in November 2000, and the VCAA notice in 
2006 obviously could not comply with the express requirements 
of the law as found by the Court in Pelegrini.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The veteran has been 
provided the opportunity to respond to the February 2006 
letter and over the course of the appeal has had multiple 
opportunities to submit and identify evidence and has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claim by VA.  

As to timing of notice, the United States Court of Appeals 
for the Federal Circuit has held that timing-of-notice errors 
can be "cured" by notification followed by readjudication.  
Mayfield v. Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) 
(Mayfield II); see Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) ("The Federal Circuit specifically mentioned two 
remedial measures:  (1) The issuance of a fully compliant 
[section 5103(a)] notification, followed by (2) 
readjudication of the claim."); Pelegrini v. Principi, 18 
Vet. App. 112, 122-24 (2004) ("proper subsequent VA 
process" can cure error in timing of notice).  

The February 2006 notice that was given the veteran was 
complete prior to the VA Appeals Resource Center August 2006 
readjudication of the claim on the merits as announced in the 
August 2006 Supplemental Statement of the Case (SSOC).  The 
Court has held recently that a SSOC that complies with 
applicable due process and notification requirements 
constitutes a readjudication decision.  Mayfield v. 
Nicholson, No. 02-1077 slip op. at 5-6 (U.S. Vet. App. Dec. 
21, 2006) (Mayfield III); see also Prickett v. Nicholson, 20 
Vet. App. 370 (2006) (holding a Statement of the Case that 
complies with all applicable due process and notification 
requirements constitutes a readjudication decision).  Here, 
the August 2006 SSOC notified the veteran of the decision 
that the increased rating claim was denied by the agency of 
original jurisdiction and was followed by an explanation of 
the basis for the decision, and in the forwarding letter, the 
veteran was notified of his opportunity to respond.  As the 
SSOC complied with the applicable due process and 
notification requirements for a decision, it constitutes a 
readjudication decision.  As a matter of law, the provision 
of adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  Mayfield III, 
slip op. at 7, citing Mayfield II, 444 F.3d at 1333-34.  

Finally, as to the duty to assist, all pertinent examination 
and treatment records have been obtained and made a part of 
the veteran's claims folder to the extent that such records 
have been adequately identified or are otherwise available.  
In addition, the veteran has been provided multiple VA 
psychiatric examinations.  The Board finds that these 
evaluations were thorough in nature and, when considered with 
the out-patient mental health notes, provide findings 
adequate for rating purposes.  Under these circumstances, 
there is no duty to provide another examination or medical 
opinion.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification is required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94. 

Disability ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and the residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321(a), 4.1 (2006).  Ratings for service-
connected disabilities are determined by comparing the 
symptoms the veteran is presently experiencing with the 
various criteria set forth in the Rating Schedule.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2004) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability at issue.  The Board has 
found nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2006).  

In general, the degree of impairment resulting from a 
disability is a factual determination, and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  That will be the focus with respect to the issue of 
entitlement to an increased rating for the veteran's service-
connected PTSD.  The Board recognizes that in cases where a 
claim is placed in appellate status by disagreement with the 
initial rating, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Though the issue here on appeal has sometimes been 
framed as entitlement to an initial rating in excess of 
30 percent for PTSD, that is a misnomer because it was in a 
rating decision dated in May 1995 that the RO granted service 
connection for PTSD an assigned a 30 percent rating.  In a 
letter dated in June 1995, the RO informed the veteran of 
that decision and provided him notice of his appellate 
rights.  The veteran did not appeal that decision.  It is 
from the April 1997 RO decision that continued the 30 percent 
rating that this appeal arises, and the matter on appeal is a 
claim for increase thereby shifting the focus to the current 
severity of the disability; the Board will, however, consider 
all relevant evidence as the appeal has extended over many 
years.  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See 38 C.F.R. §§ 3.102, 4.3.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

PTSD is rated under 38 C.F.R., Part 4, Diagnostic Code 9411.  
By regulatory amendment effective November 7, 1996, VA 
revised the Schedule for Rating Disabilities for mental 
disorders, as codified at 38 C.F.R. § 4.130.  Because this 
change took effect during the pendency of the veteran's 
appeal, both the former and the revised criteria will be 
considered in evaluating his service-connected PTSD.  
However, the new regulations cannot be applied prior to their 
effective date.  38 U.S.C.A. § 5110 (West 2002).  

In Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991), the 
Court held that when the governing law or regulations change 
during an appeal, the most favorable version will be applied.  
The Federal Circuit subsequently overruled Karnas to the 
extent that it indicated retroactive application of a new law 
or regulation might be appropriate in the absence of language 
in the law or regulation requiring such application.  See 
Kuzma v. Principi, 341 F.3d 1327, 1328-29 (2003).  Similarly, 
VAOPGCPREC 7-2003, which addressed the standards governing 
retroactive application of statutes and regulations, found 
that the Karnas rule conflicts with United States Supreme 
Court and Federal Circuit precedent "insofar as it requires 
VA to apply the version of a statute or regulation most 
favorable to a claimant when a statutory or regulatory change 
is silent as to application."  However, the General Counsel 
of VA has held that where a law or regulation changes during 
the pendency of a claim for a higher rating, the Board must 
first determine whether the revised version is more favorable 
to the veteran.  In so doing, it may be necessary for the 
Board to apply both the old and new versions of the 
regulation.  If the revised version of the regulation is more 
favorable, the retroactive reach of that regulation under 38 
U.S.C.A. § 5110(g) (West 2002) can be no earlier than the 
effective date of that change.  The Board must apply both the 
former and the revised versions of the regulation for the 
period prior and subsequent to the regulatory change, but an 
effective date based on the revised criteria may be no 
earlier than the date of the change.  As such, VA must 
generally consider the claim pursuant to both versions during 
the course of an appeal.  See VAOPGCPREC 3-2000; DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  

Under the old rating criteria, the evaluation for the 
veteran's service-connected PTSD is based on the degree of 
impairment of his social and industrial adaptability. 
38 C.F.R. §§ 4.129, 4.130 (1996).  A 30 percent disability 
rating for PTSD is assigned when there was definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, the psychoneurotic 
symptoms resulting in such reduction in initiative, 
flexibility, and efficiency and reliability levels as to 
produce definite industrial impairment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).  In Hood v. Brown, 4 Vet. App. 
301 (1993), the Court stated that the term "definite" in 
38 C.F.R. § 4.132 (1996) was "qualitative" in character, 
whereas the other terms were "quantitative" in character, and 
invited the Board to "construe" the term "definite" in a 
manner that would quantify the degree of impairment for 
purposes of meeting the statutory requirement that the Board 
articulate "reasons and bases" for its decision.  See 
38 U.S.C.A. § 7104(d)(1) (West 1991).  

In a precedent opinion, the General Counsel of the VA 
concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more that moderate but less than rather large."  59 Fed. 
Reg. 4752 (1994), VAOPGCPREC 9-93.  The Board is bound by 
this interpretation of the term "definite."  See 38 U.S.C.A. 
§ 7104(c) (West 2002).  

A 50 percent evaluation is for application where the ability 
to establish or maintain effective or favorable relationships 
with people is considerably impaired; or by reason of 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).  
A 70 percent evaluation is warranted where the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired; or the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  Id. 

A 100 percent evaluation is warranted where attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community; there are 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes (such as fantasy, confusion, panic, and 
explosions of aggressive energy) associated with almost all 
daily activities resulting in a profound retreat from mature 
behavior; or the individual is demonstrably unable to obtain 
or retain employment.  Id.  

VA revised the rating criteria for evaluating psychoneurotic 
disorders effective November 7, 1996.  The new rating 
criteria are as follows:

100 percent:  total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time and place; memory loss for 
names of close relatives, own occupation, or own name;

70 percent:  Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships;

50 percent:  occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial,  circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships;

30 percent:  occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep  impairment, mild 
memory loss (such as forgetting names, directions, recent 
events).

38 C.F.R. § 4.130, General Rating Formula for Mental 
Disorders including Diagnostic Code 9411 (2006).

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness.  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  See Carpenter v. Brown, 8 Vet. 
App. 240, 243 (1995).  A GAF score of 31 to 40 denotes some 
impairment in reality testing or communications (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  A GAF Score of 41 to 50 denotes 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF Score of 51 to 60 
denotes moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
GAF Score of 61 to 70 denotes some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  A GAF score of 71 to 80 denotes that if 
symptoms are present, they are transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument) no more than slight 
impairment in social, occupational, or school functioning 
(e.g., temporarily falling behind in schoolwork).  American 
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders, pg. 47 (4th ed., revised 1994) (Manual).  
The GAF designation is based on a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness," citing the 
Manual.  Carpenter, supra; Richard v. Brown, 9 Vet. App. 266, 
267 (1996). 

Factual background

As was noted in the Introduction, the veteran served on 
active duty from January 1970 to September 1971.  His DD Form 
214 shows he served in Vietnam as a light weapons infantryman 
whose awards included the Combat Infantryman Badge.  The 
veteran filed his original service connection claim in 
July 1993, and in a rating decision dated in May 1995, the RO 
granted service connection for PTSD with an evaluation of 
30 percent effective from the date of claim.  The RO notified 
the veteran of that decision, and he did not appeal.  

Evidence considered in the May 1995 decision included a 
July 1994 VA examination report in which the veteran's PTSD 
symptoms were reported to include exaggerated startle 
response, hypervigilance, intrusive thoughts of Vietnam, 
outbursts of anger, feelings of guilt, and social isolation.  
He remained employed as a carpenter for a school district.  
The GAF score was 51.  

Evidence added to the record following the May 1995 rating 
decision includes VA outpatient records, letters from the 
veteran's VA psychiatrist, and VA examination reports dated 
in September 1996, June 1998, and June 2005.

VA outpatient records show that in mid-July 1994, the 
veteran's psychiatrist noted that the veteran had repetitive 
intrusive thoughts of problems at work and sometimes Vietnam 
thoughts were intermixed with those thoughts.  She said that 
the veteran was paranoid about problems at work and feared 
his relatives were "out to get him".  The veteran spoke in 
a monotone, was tense and looked tired.  The assessment was 
PTSD with paranoia - obsession.  The psychiatrist started the 
veteran on Haldol to be used with Buspar, which had been 
previously prescribed.  Outpatient records in late July 1994 
and in August 1994 show that the veteran reported he had been 
compliant with the medications and said he was feeling 
"okay", with fewer paranoid and obsessive thoughts and less 
anxiety.  In October 1994, the psychiatrist noted that the 
veteran had had recurring nightmares and anxiety due to 
stressors on the job and that it exacerbated thoughts of 
Vietnam and he remained socially isolated.  On examination, 
the psychiatrist stated the veteran's mood was fair and he 
was not suicidal or homicidal.  

VA outpatient records show that in January 1995, the veteran 
reported he still felt "paranoid" about his job and 
continued to encounter problems at his work site and the 
politics there.  He said his anxiety level remained high, 
even on the Buspar.  On examination, the psychiatrist noted 
that the veteran showed her his bloody cuticles, which he 
picked at all day in his nervous state.  The veteran was not 
psychotic and was not suicidal or homicidal.  

The VA psychiatrist saw the veteran as a walk-in patient in 
February 1995 when he reported having had an exacerbation of 
symptoms.  He reported that he had stayed home from work and 
was asking for a few days off because his nerves were 
"shot".  The psychiatrist noted that the veteran was fairly 
anxious in the session; he was not suicidal or homicidal.  
The assessment was PTSD, exacerbation of symptoms.  The 
psychiatrist prescribed Ativan as need for anxiety.  In a 
February 1995 letter to the veteran's employer, the 
psychiatrist stated that the veteran had been her patient for 
the past two years and required sick leave for an 
exacerbation of his illness from January 27, 1995, until 
February 6, 1995.  

In a report dated in February 1995, the director of support 
personnel at the place of the veteran's employment recounted 
harassment allegations filed against the veteran by another 
employee.  The support personnel director stated that after a 
review of the facts and talking to witnesses, he recommended 
the veteran be transferred to another position and stated 
that the veteran was told to have no further contact with 
Cabinet/Carpentry Shop personnel.  

In a note dated in March 1995, the VA psychiatrist stated 
that the veteran reported he needed a letter for work 
verifying his PTSD.  The psychiatrist drafted a letter 
stating that the veteran has PTSD as a consequence of combat 
in Vietnam.  She stated that he jumped when persons 
approached him from behind and that sudden movements and 
noises bothered him.  She stated that the veteran felt he 
must be hypervigilant to his surroundings to protect himself 
as he did in Vietnam.  When the veteran was seen in 
July 1995, he said he was still feeling very anxious.  He 
said he had recurrent intrusive thought of Vietnam, perimeter 
duty, etc.  The psychiatrist reported that objectively the 
veteran was fairly anxious; she stated that he was not 
suicidal or homicidal.  The plan was to start Sertraline for 
obsessional thoughts, stop Haldol for now, and continue 
Buspar as prescribed.  

In an April 1996 letter to the veteran's employer, the 
veteran's VA psychiatrist stated she was writing to ask for 
help in securing a friendly work environment for the veteran.  
She noted that more than a year earlier the veteran had been 
moved out of the cabinet shop because of perceived problems 
with fellow workers.  The psychiatrist stated that the 
veteran's symptoms of hypervigilance and reaction to sudden 
movements (a consequence of combat experience) were reduced 
at the new work site.  She stated that she now understood 
that many of the former employees were to be moved into the 
veteran's work station and she feared that this would 
exacerbate his symptoms.  

At a VA compensation and pension examination for PTSD in 
September 1996, the examiner noted that he had reviewed the 
veteran's claims file.  At the examination, the veteran 
reported that he had worked as a carpenter for a school 
district for the past 15 years and enjoyed his work.  The 
veteran stated that they were trying to fire people at his 
work and it made him very nervous.  He said he worried about 
his job and about whether the government would help him.  He 
said he did not sleep well at night because of worry and said 
he became angry too easily.  On examination, the veteran 
related in a logical, coherent, and relevant fashion with no 
sign of a thought disorder.  His concentration and judgment 
appeared good, he was well oriented in all spheres, and did 
memory tasks without difficulty.  The examiner observed that 
the veteran's sleep disturbance was primarily due to worry.  
It was noted that the veteran said that he felt depressed 
most of the time, although he had no current suicidal or 
homicidal thoughts.  He denied hallucinations or delusions.  
After examination, the Axis I diagnosis was PTSD; the 
examiner said the current GAF was 60.  

At a VA psychiatry visit in January 1998, the veteran 
reported that he was taking a woodworking class and felt this 
relaxed him and took his mind off his work.  Objectively, the 
veteran's mood was fair, and he was not homicidal or 
suicidal.  The plan was to continue the veteran's current 
medical regimen.  In June 1998, the veteran reported things 
were getting to be more of a problem at work because the 
worker he had had problems with was asking to work in his 
section again.  He said he had felt more anxious and under 
stress since the escalation of rumors at his job site.  It 
was noted that this had been a continuous problems for the 
past five years.  The veteran complained of increased 
insomnia.  The psychiatrist noted that the veteran was 
moderately anxious.  She advised the veteran that he could 
take an extra Lorazepam if his anxiety worsened.  

At a VA compensation and pension examination in June 1998, 
the veteran reported that he had been working for the same 
school district for the past 15 to 16 years but said it had 
been very difficult for him and was getting more difficult.  
He said his co-workers made fun of him and tried to provoke 
him and get him fired, saying things that were not true.  He 
said he was the only Vietnam veteran and he tried to ignore 
them, but it did not really help.  The veteran said he felt 
very nervous and got angry when his coworkers provoked him 
and made fun of him.  He said he felt depressed most of the 
time and did not want to go to work.  He said he sometimes 
felt like running away and leaving his job and family.  He 
said he did not get along well with people and tried to avoid 
them.  On examination, the veteran related in a quite 
dysphoric manner but was coherent and relevant.  His judgment 
and concentration appeared fair.  The veteran was oriented in 
all spheres and did simple memory tasks within normal limits.  
The veteran reported his sleep was usually poor.  He said he 
felt depressed most of the time although he denied current 
suicidal or homicidal thoughts.  He also denied 
hallucinations or delusions.  The examiner said the veteran 
had numerous paranoid thoughts and felt that people were 
looking at him and making fun of him, particularly at work.  
The veteran said his marriage was fair and he got along well 
with his son.  He said he had no friends and did not 
socialize.  The Axis I diagnosis was PTSD, and the GAF score 
was 57.  

At his scheduled VA psychiatry visit in October 1998, the 
veteran reported that he was reassigned at his work site and 
was now responsible for six schools and any cabinet work they 
might need.  The psychiatrist stated that the veteran 
appeared more relaxed.  The plan was to continue medications 
of daily Sertraline and Serax as needed for anxiety.  

At a scheduled VA psychiatry appointment in February 1999, 
the veteran reported he was "doing about the same" and 
described current stressors at work.  He said he felt his 
medication helped calm him.  The psychiatrist sated that 
objectively, the veteran's affect was constricted.  At his 
scheduled visit in June 1999, the veteran said he was "doing 
okay, lots of changes at work."  He reported he had put in 
to be the foreman.  He said he did not feel he had much of a 
chance but would like the opportunity to make some money.  
The psychiatrist stated that the veteran was relaxed during 
the session.  The plan was to continue the current medical 
regimen, which the psychiatrist said appeared to help 
stabilize the veteran's outbursts and paranoia.  In 
December 1999, the veteran said he was "doing okay."  He 
described continued turmoil at his workplace and his wife, 
who was at the session, said she did not want him to be 
promoted as this would increase his anxiety.  She said the 
veteran had bouts of anxiety despite being on the medication 
and his wife helped to talk him down from it.  The 
psychiatrist said the veteran's mood was fair and continued 
the current medications.  

At a scheduled VA mental health clinic visit in April 2000, 
he veteran said his work situation was not good and described 
his current stressor as primarily his work.  He said he had 
not even been looked at for foreman, first being told he was 
under qualified and then being told he was over qualified.  
The psychiatrist said the veteran's mood was fair and he was 
not homicidal or suicidal.  She renewed current medications.  

The veteran was seen by his VA psychiatrist as a walk-in in 
late June 2000.  He described problems at work stating that 
because he was a certified carpenter he was being assigned 
more jobs than others and felt this was not fair.  He said he 
was afraid he would spout off to the boss.  The psychiatrist 
said the veteran was fairly anxious in the session.  The 
assessment was PTSD, with exacerbation of anxiety due to work 
issues.  The plan was for the veteran to take at least 14 
days off from work and to be seen as scheduled in 
September 2000.  

In a June 2000 letter to the veteran's employer, the VA 
psychiatrist stated that she had met with the veteran and 
that he had stated he had recently felt a lot of pressure 
from his supervisor to perform additional work that he had 
not previously planned on for this summer.  The psychiatrist 
said that because of the pressure, the veteran's illness had 
exacerbated, which necessitated that he take sick leave.  In 
a separate letter, also dated in June 2000, the psychiatrist 
said that due to an exacerbation of the veteran's illness, 
she was asking him to take sick leave for two weeks.  She 
said that upon his return, he should be under no restrictions 
to return to work.  

At his scheduled VA psychiatry appointment in September 2000, 
the veteran reported that he had taken a vacation and said he 
had finally been able to relax and not be so anxious.  He 
said that since returning to work, he had a changed attitude 
toward his job.  He said he was still very hard working but 
had decided to let the foreman do the foreman's job.  The 
psychiatrist stated that the veteran appeared more relaxed; 
he was not suicidal or homicidal.  When the veteran was seen 
at a scheduled appointment in January 2001, he discussed 
family matters and described his current work situation.  The 
psychiatrist said the veteran was pleasant during the session 
and more relaxed than before.  She stated that his last GAF 
score had been 60 in September 2000 and that the current GAF 
score was 65.  

When the veteran was seen at a scheduled appointment with his 
VA psychiatrist in April 2001, he said he was "doing okay."  
He described current work issues, which the psychiatrist said 
appeared to be about the same.  The veteran reported he had 
adjusted mentally to working for a new supervisor.  The 
psychiatrist stated that the veteran's mood was fair and that 
the veteran was not suicidal or homicidal.  The plan was to 
continue with Sertraline and Serax.  The GAF score was 65.  

At a scheduled visit in December 2001, the veteran described 
his current stressors, which revolved around work.  He said 
he felt he got a bit more respect now than in the past 
primarily because of the letter she had written.  The 
psychiatrist said that the veteran's mood was pleasant, and 
he was not suicidal or homicidal.  At a scheduled visit in 
March 2002, the veteran said he was "doing about the same."  
He described his situation at work, which had not changed and 
was not likely to change.  He also discussed his family 
situation in that his son had not spoken with him and his 
wife for two months.  The psychiatrist stated that the 
veteran's affect was appropriate, and he was not suicidal or 
homicidal.  It was noted that the GAF score in December 2001 
was 65.  

When the veteran was seen at the VA mental health clinic in 
July 2002, he said he was "not doing well" and described an 
incident at work in which his work supervisor gave him a 
sexually inappropriate cartoon.  The veteran complained to 
his supervisor who admitted that he did it and called the 
veteran a cry-baby for reporting it.  The psychiatrist noted 
that the veteran was able to understand the importance of not 
losing his temper in this situation but was distressed and 
felt that people at his work were trying to provoke him into 
losing his temper.  The psychiatrist stated that the 
veteran's mood was fair.  The plan was to renew medication 
and change from Serax to Ativan (as per formulary).  The 
psychiatrist noted that the stressors at the veteran's work 
site were aggravating his PTSD.  The GAF score was 65.  At a 
scheduled appointment in November 2002, the veteran said he 
was "doing okay."  The veteran reported that he and his 
wife felt hurt as their only son was estranged from them.  
The psychiatrist stated the veteran's mood was fair, and he 
was not suicidal or homicidal.  The GAF score was 65.  

At a VA psychiatry visit in February 2003, the veteran 
related depression and sadness because his son was no longer 
speaking to him or his wife, and he feared that the son's 
mother in law was very controlling.  The veteran also 
reported problems at work, primarily related to his 
supervisor trying to see him fail.  The psychiatrist stated 
that the veteran's mood was fair.  She said he was not 
suicidal or homicidal but that he was just "down".  The 
plan was to continue medications as before with the addition 
of Restoril for help with sleep.  The GAF score was 65.  In 
May 2003, the veteran reported the same problems at work and 
at home. The psychiatrist stated the veteran's mood was fair, 
and he was not suicidal or homicidal.  Medications were 
continued.  In September 2003, the veteran said he was 
"feeling a bit better."  Their son, who was no longer 
living with his wife of three years, was now speaking with 
the veteran and his wife more often.  The psychiatrist 
described the veteran's mood as euthymic and his affect as 
broad.  She continued the medications.  

At a scheduled VA psychiatry appointment in December 2003, 
the veteran said he was "doing about the same".  He and his 
wife were looking forward to Christmas as their son was 
definitely not with his wife.  The veteran reported he been 
offered a supervisory job but declined it because he did not 
want the added pressure.  The psychiatrist said the veteran's 
mood was fair and he was not suicidal or homicidal. The plan 
was to continue medications as before.  It was noted that the 
GAF score in September 2003 was 65, and the current GAF score 
was 65.  In April 2004, the veteran said he was "doing about 
the same".  He and his wife were adjusting to having their 
son away from his wife.  The veteran discussed current job 
stressors, which did not change.  The psychiatrist said the 
veteran's mood was fair and his PTSD was stable on 
medications.  The GAF score was 70.  

At his scheduled VA mental health clinic appointment in 
February 2005, the veteran said he was "doing okay".  He 
said his work situation was the same.  He reported that he 
stayed to himself and tried not to rock the boat and 
performed his work as a carpenter.  The psychiatrist said the 
veteran's mood was fair.  It was noted that the GAF score in 
September 2004 had been 70 and that the current GAF score was 
70.  At a May 2005 appointment, the veteran said he was 
"doing about the same" and said he continued with problems 
at his work site.  He reported that he had had some visitors 
from Mexico who stayed "too long" and irritated him.  The 
psychiatrist described the veteran's mood as fair.  The 
assessment was PTSD, chronic, in remission with medications.  

At a VA compensation and pension examination in June 2005, 
the veteran complained of continuing to feel very anxious and 
nervous.  He stated that he did not sleep well, going to bed 
at 10 pm and waking up at 1 am, routinely.  He reported that 
he had been working as a carpenter since the 1970s and had 
difficulty with supervisors and foremen, stating that they 
discriminated against him.  He stated they put great pressure 
on him to work faster and that he continued to be passed up 
for promotions.  He said he continued to be hypervigilant and 
said that coworkers made noises to startle him, finding this 
amusing.  He reported feelings of isolation and alienation.  
He was tearful when discussing issues regarding problems with 
his wife's family and said he ruminated about problems and 
preferred to be alone.  He also reported feeling easily 
annoyed and irritable.  He denied suicidal or homicidal 
ideation.  The examiner said there was no psychotic 
symptomatology.  The veteran reported he and his wife had 
been married for 30 years but he felt there was no 
conversation or interaction between them as she spent time 
with her friends while he spent time watching television.  
The examiner noted that the veteran had remained employed at 
the same place for the last 23 years and was 11/2 to 2 years 
from retirement.  

At the June 2005 examination, the examiner noted that the 
veteran showed no impairment of thought process or 
communication, and there were no delusions or hallucinations.  
The veteran denied suicidal or homicidal thoughts, ideations, 
plans, or intent.  He showed the ability to maintain personal 
hygiene and activities of daily living.  The veteran was 
oriented to person, place, time, and situation, and his gross 
memory was intact.  The veteran was noted to have some 
obsessive and ritualistic behaviors of checking doors and not 
wanting to sit anywhere unless his back was against the wall.  
He was also noted to have hypervigilance and to be easily 
irritated.  His mood was quite depressed and he had a 
restricted affect.  The examiner said the veteran had free-
floating anxiety.  The rate and flow of his speech were 
neither irrelevant nor illogical, and he did not have obscure 
speech patterns.  He had no impaired impulse control.  The 
physician said the veteran had sleep impairment as evidenced 
by difficulty maintaining sleep, and she recommended that the 
veteran take his Sertraline in the morning, versus at 
bedtime, as this might affect his sleep disturbance.  The 
Axis I diagnoses were: PTSD; depressive disorder, not 
otherwise specified; and marital relationship problems.  The 
GAF score was 65.  

At his scheduled VA psychiatry visit in September 2005, the 
veteran said he was "doing okay."  He said he continued 
with his work and had stress there.  He also said that he had 
had problems with his temper and recognized that he turned it 
inward.  He said he did not want to lose his temper in front 
of anyone.  The psychiatrist said the veteran's mood was 
fair.  When he was seen in January 2006, the veteran said he 
was "doing okay."  He described current stressors in his 
life including custody issues involving his grand daughter.  
He also reviewed his current work situation.  The 
psychiatrist stated that the veteran was pleasant, and she 
said no psychosis was noted.  The assessment was PTSD, 
chronic, and the GAF score was 75.  At his May 2006 visit, 
the veteran said he was "doing about the same" with 
continued problems with work.  The veteran said he had 
enjoyed taking care of his granddaughter and his son was 
doing better.  The psychiatrist said the veteran's mood was 
fair, and he appeared happier.  The assessment was PTSD, 
chronic, and medications were continued.  The GAF score was 
75.  

Analysis

The veteran contends that he should be awarded an increased 
rating for his service-connected PTSD.  He contends that the 
evidence shows that he has paranoid traits and has become a 
recluse and does not deal with too many people outside his 
home.  He says that at work, the environment and situations 
have become unbearable in that his co-workers have instigated 
circumstances to cause him problems with his supervisors.  He 
says he has trouble with forgetfulness and loss of memory and 
must keep a journal to use for recall when asked about things 
at work.  He further asserts that he has problems with 
depressed moods, anxiety, suspiciousness, and panic attacks 
"on a regular basis daily."  The also veteran asserts he 
has sleep impairment.  In addition, the veteran says he has 
had thoughts of suicide but because he is an honorable man 
and his religious beliefs frown on suicide, he has not acted 
on it other than make a plan.  The veteran reports that he 
has a great deal of will power and tries to control his anger 
but looses his temper easily when being accosted and has been 
known to still get into a fight or two.  He maintains that if 
left to himself, he would have a beard, long hair, and be 
unkempt and at home, but his wife ensures that he is clean 
and well kempt.  He asserts that he meets the criteria for a 
70 percent rating for his PTSD.  

The Board acknowledges that the veteran contends that he is 
entitled to a rating as high as 70 percent for his service-
connected PTSD and, as outlined in the preceding paragraph, 
has detailed his symptoms.  It is, however, the judgment of 
the Board that the veteran's reports for purposes of medical 
treatment are more probative than his description of symptoms 
made as argument for an increased rating.  The Board 
therefore gives greater weight to the medical evidence in its 
decision on this appeal.  

In its consideration of the appeal, the Board must first 
consider the appropriate rating for the veteran's PTSD prior 
to changes in the Rating Schedule, which became effective 
November 7, 1996.  Review of the record shows that prior to 
November 7, 1996, the veteran's PTSD was manifested primarily 
by anxiety, sleep impairment, hypervigilance, suspiciousness 
and social isolation; the paranoid and obsessive thoughts and 
anxiety were ameliorated by medication, and although he 
required more than a week off from work because of an 
exacerbation of his PTSD in 1995 and demonstrated social and 
industrial impairment, that impairment can be described as no 
more than definite.  

In this regard, at the September 1996 VA examination, while 
the veteran complained of nervousness and sleep problems, he 
reported this in the context of not being able to sleep well 
because of worry about his job and feeling nervous because 
his employers were trying to fire people and he was worried 
about that.  At the same time, he reported that he worked as 
a carpenter at the same place for 15 years and enjoyed his 
job.  Despite the veteran's statement that he felt depressed 
most of the time and felt he became angry too easily, neither 
this examination report nor the prior treatment records 
indicate that the veteran's social and industrial 
inadaptability was more than moderately large in degree.  
That is, the evidence shows definite impairment and does not 
more closely approximate considerable social and industrial 
impairment required for the next higher 50 percent rating.  
In particular, at the September 1996 examination, there was 
no sign of a thought disorder, his speech was logical, 
coherent, and relevant; his concentration and judgment 
appeared intact, and he did memory tasks without difficulty.  
Further, none of the evidence shows him as suicidal or 
homicidal, and at the September 1996 examination, the 
examiner noted specifically that the veteran denied 
hallucinations of delusions.  The assignment of the GAF score 
of 60 reflects moderate symptoms or moderate difficulty in 
social or industrial functioning and is wholly consistent 
with the assignment of a 30 percent rating under the rating 
criteria in effect prior to November 7, 1996.  Therefore, the 
next higher rating of 50 percent for PTSD is not warranted 
for the first period of time at issue.

The medical evidence shows that from November 7, 1996 onward, 
the veteran's service-connected PTSD has again been 
manifested primarily by anxiety, sleep impairment, 
suspiciousness, hypervigilance, irritability, and depression.  
The PTSD is currently rated as 30 percent disabling.  As 
noted above, under the old rating criteria, a 30 percent 
rating for PTSD will be assigned where there is definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people and there are 
psychoneurotic symptoms resulting in such reductions in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment. 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).  It represents a degree 
of social and industrial inadaptability that is "more than 
moderate but les than rather large."  VAOGCPREC 9-93.  Under 
the old rating criteria, a 50 percent rating required 
considerable impairment in the ability to establish or 
maintain effective and wholesome relationships with people 
and psychoneurotic symptoms resulting in such reductions in 
initiative, flexibility, efficiency, and reliability levels 
as to produce considerable industrial impairment.  Id.  

Under the revised rating criteria a 30 percent rating is 
warranted where there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).  

Under the revised criteria, the next higher rating of 50 
percent is warranted where there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

Review of the medical evidence subsequent to November 6, 
1996, does not, in the Board's judgment, support more than 
the currently assigned 30 percent rating.  In this regard, 
while in mid 1998, the veteran was reporting increased 
problems at work associated with conflicts with co-workers 
and at the June 1998 VA examination the examiner described 
the veteran as relating in a quite dysphoric manner, at that 
time and all others from November 1996 onward, the evidence 
consistently shows that at VA examinations June 1998 and 
June 2005, his speech was evaluated as coherent and relevant, 
rather than circumstantial, circumlocutory or stereotyped, 
and on mental status examination his concentration and memory 
appeared intact, he was oriented in all spheres, and there 
were no hallucinations or delusions.  Those examination 
reports and all outpatient records after November 1997 
specifically note the veteran denied suicidal and homicidal 
ideation and show that except in mid-1998 and mid-2000, when 
the veteran reported increased stress at work, his mood was 
reported as fair and the veteran consistently said he was 
"doing okay" or "doing about the same."  

There may arguably be "disturbances in motivation or mood," 
but based on reading the treatment records and the VA 
examination reports, the Board finds that these are better 
characterized as episodes of depressed mood, anxiety, or 
suspiciousness, all contemplated squarely within the revised 
criteria for a 30 percent rating.  None of the medical 
evidence includes reports by the veteran of panic attacks at 
all, much less more than once a week, nor does it indicate 
impaired judgment or impaired abstract thinking as required 
for a 50 percent rating.  Although there is an indication of 
exacerbation of symptoms in mid-2000 when the veteran's VA 
psychiatrist advised him to take two weeks of sick leave, as 
well as in mid-1998 when he was concerned about the prospect 
of having to again work with certain individuals, the overall 
picture falls significantly short of what could be called 
considerable functional impairment.  Further, although the 
veteran has had conflicts at home and at work, he has been 
consistently able to establish and maintain effective social 
and work relationships, limited or strained though they may 
be, with his wife and son, with visitors to his home, and at 
work.  Though he has recently reported deficiencies in his 
relationship with his wife, they have remained married for 
more than 30 years and though there was a period of 
estrangement from his son, that has apparently resolved and 
the veteran sees his son and has said he enjoys his 
relationship with his granddaughter.  Further, despite his 
reports of problems with work, the record shows that the 
veteran has reported that he has been offered, but declined, 
a supervisory job by the school district where he has had 
continuous employment for more than 23 years.  

The Board has also considered GAF scores reported at the VA 
examinations and by the veteran's VA psychiatrist in 
evaluating whether the veteran meets or has met the criteria 
for a 50 percent rating.  At the June 1998 VA examination the 
GAF score was 57 while after that, during 2000 and up to 
December 2003, the veteran's VA psychiatrist consistently 
reported GAF scores of 65.  From December 2003 onward she 
reported GAF scores of 70, and at the June 2005 VA 
examination, the physician who examined the veteran reported 
a GAF score of 65.  When the veteran was seen by his VA 
psychiatrist in January 2006 and May 2006, she assigned a GAF 
score of 75 at both visits. 

The Board notes that GAF scores of 65 and 70 are intended to 
reflect that the veteran has some mild symptoms or some 
difficulty in social, occupational or school functioning, but 
generally functioning pretty well and that a GAF score of 75 
is intended to reflect good functioning in all areas and no 
more than everyday problems or concerns.  In the Board's  
view, these evaluations of the veteran's condition are far 
more consistent with the criteria for a 30 percent rating 
(definite impairment under the old criteria or some 
significant difficulties although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal) under the revised criteria than those 
for a 50 percent rating (namely considerable functional 
impairment under the old rating criteria or flattened affect; 
circumstantial, circumlocutory, or  stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships under the revised rating criteria).  

The Board acknowledges that a GAF score of 57 was assigned at 
the June 1998 VA examination.  Though the examiner made no 
mention of panic attacks and veteran's speech was coherent 
and relevant, the veteran was seen as quite dysphoric at that 
time, which is consistent with assigned GAF score.  However, 
to the extent this GAF assignment may have reflected moderate 
difficulty in social, occupational, or school function (such 
as few friends, conflicts with peers or co-workers), this 
aspect of the GAF criteria is, in the Board's view, within 
the ambit of the criteria for a 30 percent (having 
psychiatric difficulties but performing satisfactorily) 
rather than a 50 percent rating.  

The evidence overwhelmingly shows that from November 1996 
onward, the veteran was able to function satisfactorily, 
maintaining his marriage, restoring his relationship with his 
son and maintaining his job as a carpenter, even being 
offered promotion to a supervisory level, and despite the 
veteran's sleep impairment, anxiety and depressed mood, his 
symptoms do not meet or more closely approximate the 
requirements for a 50 percent rating under either the revised 
or prior rating criteria.  

In considering the entire psychiatric disability picture, the 
Board finds that for the period prior to November 7, 1996, 
the veteran's service-connected PTSD has not been manifested 
by more than definite occupational and social impairment and 
that since November 7, 1996, his PTSD has not produced more 
than definite functional impairment nor has there been social 
and industrial impairment with more than occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.  While there is some suggestion 
of disturbances of motivation and mood, the veteran's PTSD 
has not resulted in symptoms that more nearly approximate 
occupational and social impairment with reduced reliability 
and productivity due to symptoms such as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of  short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; or difficulty in establishing and 
maintaining effective work and social  relationships.  Thus, 
under both the prior and revised regulations, the criteria 
for a 30 percent rating are more nearly approximated than the 
criteria for a 50 percent, as set forth at 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996) and 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2005).  See 38 C.F.R. § 4.7.  Accordingly, the 
next higher rating of 50 percent is not warranted at any 
time.

The Board is cognizant of the fact that the symptoms recited 
in the criteria in the rating schedule for evaluating mental 
disorders are "not intended to constitute an exhaustive list, 
but rather are to serve as examples of the type and degree of 
the symptoms, or their effects, that would justify a 
particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 
442 (2002).  In adjudicating a claim for an increased rating, 
the adjudicator must consider all symptoms of a claimant's 
service-connected mental condition that affect the level of 
occupational or social impairment.  Id. at 443.  However, in 
this case, aside from the finding that the veteran does not 
have the examples of symptoms characteristic for a rating in 
excess of 30 percent, his GAF scores of 65, 70, and 75, 
reported in recent years and even the earlier GAF scores of 
57 and 60 are also not indicative of such a rating.  As noted 
above, a score of 51 to 60 is defined as indicating moderate 
symptoms (e.g., flat affect  and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  

The Board therefore finds that at no time during the rating 
period were the veteran's GAF scores consistent with more 
than definite social and industrial impairment or more than 
such impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks, within the meaning of the cited legal authority.  

As the preponderance of the evidence is against entitlement 
to a rating in excess of 30 percent, the benefit of the doubt 
doctrine is not applicable and the appeal for an increased 
rating must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  

The Board has considered whether the case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  
The Board finds, however, that the evidence of record does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  
In this regard, the Board finds that there has been no 
showing by the veteran that this service-connected PTSD has 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization beyond that 
contemplated by the rating schedule.  

The Board acknowledges that the veteran has reported 
continuing anxiety and nervousness about his work environment 
and that the record shows his VA psychiatrist recommended he 
be on sick leave for approximately 10 days in 1995 and two 
weeks in 2000.  This, in the Board's judgment, does not 
signify interference with employment attributable to the 
veteran's PTSD beyond that contemplated by the currently 
assigned schedular rating.  The Board also notes that while 
the veteran has received continuing VA psychiatric care and 
medication for his PTSD, there is no showing that he has ever 
been hospitalized because of associated symptoms.  

In the absence of such factors as marked interference with 
employment and frequent hospitalizations, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  









ORDER

Entitlement to a rating in excess of 30 percent for PTSD is 
denied. 



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


